                                     UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF WISCONSIN


In re:                                                              Case No. 13-32097-BEH

DANIEL J. STEBNITZ                                                  (Chapter 7)
                       Debtor.


MICHAEL F. DUBIS, Trustee in Bankruptcy,

                       Plaintiff

             v                                                      Adversary No. 17-02 1 lO-beh

DANIEL S. STEBNITZ

and

GARY C. STEBNITZ,

                       Defendants




                                         AFFIDAVIT OF SUSAN K. ALLEN


srATE OF WTSCONSTN )
                                              SS
MILWAUKEE COUNTY )

              Susan K. Allen, being first duly sworn, states on oath as follows:

              1. That she is one of the attorneys for the Trustee in Bankruptcy in                 the
                   above-referenced adversary action.



Susan K.   Allen
Stafford Rosenbaum LLP
1200 North Mayfair Road, Suite 430
Milwaukee, WI 53226-3282
414.982.2867 @hone)
414.982.2889 (Fax)

\\MDSN-PLSQL\PLaw\Docs\02577 1 \000003\AI'F\3I2 1 937.DOCX
1015181241




                       Case 17-02110-beh                 Doc 26   Filed 10/15/18   Page 1 of 2
             2. That on July 31,2018, this Court signed an Order Authorizing the
                Compromised Settlement of Adversary Action and Approval of the
                  Global Settlement (Dkt. #24.).

             3. The Order, which adopted the terms of the Trustee's Motion          to
                  Compromise Adversary Action, required the adversary defendants,
                  David S. Stebnitz and Gary C. Stebnitz to make payment of $45,000 to
                  the Trustee (Id.,Dkt. #20, T 8(a).).

             4.   The payment was timely received by counsel for the Trustee and has
                  been conveyed to the Trustee.

             5. No further   action is necessary by any party to the adversary action to
                  accomplish the terms of the parties' settlement.

             6.   As a result, the Trustee respectfully requests that the adversary action be
                  closed.
                                                  'Wisconsin,
             Dated at Milwaukee,                                       this l5th day of October,2}Iï.



                                                                         Susan K.     Allen

Subscribed and sworn to before me
this \       5*
            day of October,2018.                                        À.


                                                                      ço
Nancy A.           od                                                   -a-
Notary Public, State of Wis                                           ê(æutg
My commission: expires -r3.




\\MDSN-PLSQL\.PLaw\Docs\02577   I   \000003\AFF\312   1   937.DOCX
t0tst8124r

                                                                              2

                      Case 17-02110-beh                              Doc 26       Filed 10/15/18   Page 2 of 2
